Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 1 of 13         PageID #: 651




                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MAINE


  THE FAMILY PLANNING                             Case No. 1:19-cv-00100-LEW
  ASSOCIATION OF MAINE, d/b/a
  MAINE FAMILY PLANNING, on                       BRIEF OF AMICUS CURIAE
  behalf of itself, its staff and its patients;   SUSAN B. ANTHONY LIST IN
                                                  SUPPORT OF DEFENDANTS
  and

  J. DOE, DO, MPH, individually and on
  behalf of Dr. Doe’s patients,

                                  Plaintiffs,
                      vs.
  UNITED STATES DEPARTMENT OF
  HEALTH AND HUMAN SERVICES;

  ALEX M. AZAR II, in his official
  capacity of Secretary of Health and
  Human Services;

  OFFICE OF POPULATION AFFAIRS;

  and

  DIANE FOLEY, M.D., in her official
  capacity as the Deputy Assistant
  Secretary for Population Affairs,

                                Defendants.
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 2 of 13           PageID #: 652




                  STATEMENT OF INTEREST OF AMICUS

      Amicus Curiae Susan B. Anthony List (“SBA” or “SBA List”) is a “pro-life

advocacy organization,” Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2339

(2014) (internal quotation marks omitted), dedicated to reducing and ultimately

eliminating abortion by electing national leaders and advocating for laws that save

lives, with a special calling to promote pro-life women leaders.

      SBA List is deeply involved in the process of persuading fellow citizens of

the rightness of its cause and effecting change through political processes. SBA

List combines politics with policy, investing heavily in voter education to ensure

that pro-life Americans know where their lawmakers stand on protecting the

unborn, and in issue advocacy, advancing pro-life laws through direct lobbying and

grassroots campaigns.

      In particular, SBA List strongly supports private and public programs that

assist women in avoiding abortion and protecting their own health and the health of

their children. Fortified by its membership roster of 700,000 Americans, SBA List

advocates policies that ensure that tax dollars are neither used to pay for abortions

nor supplied to programs that provide or promote abortion as a method of family

planning.




                                          1
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 3 of 13           PageID #: 653



                                 INTRODUCTION

      The United States Department of Health and Human Services (“HHS”) has

acted prudently and properly in issuing its Final Rule revising the regulations

governing the Title X family planning program. See 84 Fed. Reg. 7714 (May 3,

2019) (the “Final Rule”). The purpose of the Final Rule—i.e., to “ensure

compliance with, and enhance implementation of, the statutory requirement that

none of the funds appropriated for Title X may be used in programs where abortion

is a method of family planning,” id. at 7715—is consonant with federal law and

Supreme Court precedent. And the Rule’s provisions are amply justified by both

historical facts and health care providers’ own arguments and admissions.

                                    ARGUMENT

I.    Federal law has long prohibited the use of taxpayer funds to provide
      abortions and protected healthcare providers that do not refer for
      abortions.

      Since 1970, Section 1008 of Title X to the Public Health Service Act has

clearly stated that “[n]one of the funds appropriated under this title shall be used in

programs where abortion is a method of family planning.” 42 U.S.C. § 300a-6.

This provision has not been altered since its adoption, though implementing

regulations and enforcement efforts have varied. See 84 Fed. Reg. at 7720-21.

      Since Title X’s adoption, moreover, the Government has also enacted other

provisions that give effect to the state’s legitimate preference for childbirth over


                                           2
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 4 of 13          PageID #: 654



abortion. Most directly, since 1976, the Hyde Amendment has barred the use of

taxpayer funds to fund abortions through the Medicaid program. See Pub. L. No.

94-439, 90 Stat 1418 (1976).

      At the same time, Congress has protected health care providers that do not

refer for or provide abortions. Since 1996, with the adoption of the Coats-Snowe

amendment, the law has protected from discrimination health care facilities and

providers who decline to train or be trained in the performance of induced

abortions. 42 U.S.C. § 238n. Since 2005, appropriations made through the

Department of Health Human Services have been subject to the Weldon

Amendment, which prohibits allocations of federal funds to agencies, programs

and governments that discriminate against health care entities who refuse to

facilitate or provide abortions. See Consolidated Appropriations Act of 2012,

Pub.L. No. 112–74, div. F, tit. V, § 507(d)(1), 125 Stat. 786, 1111 (2011).

      These well-established provisions of federal law reflect a legitimate and

laudable public policy favoring childbirth over abortion by disfavoring the use of

federal funds or privileges to facilitate or provide abortion. The Final Rule seeking

to give effect to Title X’s prohibition on the use of public funds to promote

abortion as a method of family planning is of a piece with all of these legitimate

exercises of federal power.




                                          3
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 5 of 13            PageID #: 655



II.   Well-established legal precedent supports the right of government to
      favor childbirth over abortion.

      Considering these legislative measures and other questions, the United States

Supreme Court has consistently found that all governments have a legitimate

interest in protecting human life beginning in utero and in favoring childbirth over

abortion, including by their use of public funds and facilities.

      “The government may use its voice and its regulatory authority to show its

profound respect for the life within the woman.” Gonzales v. Carhart, 550 U.S.

124, 157 (2007). See also, e.g., Roe v. Wade, 410 U.S. 113, 162 (1973) (“[T]he

State…has legitimate interests in protecting…the potentiality of human life….”);

Planned Parenthood v. Casey, 505 U.S. 833, 846 (1992) (recognizing the State’s

“regulatory interest,” “from the inception of pregnancy,” “in protecting the life of

the fetus”). “[T]he Constitution does not forbid a State or city, pursuant to

democratic processes, from expressing a preference for normal childbirth . . . .”

Webster v. Reprod. Health Servs., 492 U.S. 490, 511 (1989) (quoting Poelker v.

Doe, 432 U.S. 519, 521 (1977)).

      Upholding the Hyde Amendment prohibiting Medicaid funds to pay for

abortions, Harris v. McRae found that “incentives that make childbirth a more

attractive alternative than abortion for persons eligible for Medicaid . . . bear a

direct relationship to the legitimate congressional interest in protecting potential

life.” Harris v. McRae, 448 U.S. 297, 325 (1980). The Court specifically approved
                                           4
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 6 of 13            PageID #: 656



the funding limitation’s “encourag[ing] alternative[s]” to abortion by means of

“unequal subsidization of abortion and other medical services.” Id. at 315.

      Consistent with these holdings and principles governing the judicial

deference properly accorded to administrative actions, the United States Supreme

Court—in precisely the administrative context presented in this case—affirmed the

legitimate prerogative of the Secretary of Health and Human Services to adopt

revised interpretations of the abortion-based restrictions on Title X funds that more

firmly effect the intent of the statute and the state’s policy favoring childbirth over

abortion. See Rust v. Sullivan, 500 U.S. 173, 184 (1991) (“substantial deference”

must be accorded to the “Secretary’s construction of the statute,” which

represented a shift toward stricter enforcement of the abortion-funding

prohibitions). The Court specifically approved the Secretary’s justifications for its

new interpretation, which included a “shift in attitude against the ‘elimination of

unborn children by abortion,’” as well as responding to non-compliance with

earlier interpretations and better implementing the “original intent” of the statute.

Id. at 187. Considering the constitutionality of new regulations requiring strict

separation between Title X funds and abortion counseling, the Court reaffirmed the

principles from Webster and McRae that the State has a legitimate interest in

favoring childbirth over abortion and may commit its funds unequally to further

that policy. Id. at 201.


                                           5
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 7 of 13              PageID #: 657



       The often-recognized State interest in life in utero, as well as the State’s

firmly established right to commit its funds in order to favor childbirth over

abortion, and the Secretary’s discretion in interpreting Title X’s abortion

restrictions all reinforce HHS’s decision to adopt the Final Rule to ensure federal

funds do not go to organizations that facilitate or provide abortions.

III.   HHS’s concerns that Title X recipients are improperly using federal
       funds to subsidize abortion are well-founded.

       HHS has historical grounds to be concerned about the possibility that

abortion providers might misuse taxpayer funds. If that history were not enough,

public comments on the proposed rule and arguments made in this lawsuit

reinforce concerns that, wittingly or unwittingly, there has been widespread

violation of Section 1008’s prohibition on using Title X funds to subsidize

programs in which abortion is a method of family planning.

       A. Abortion providers have a documented history of fraudulent use of
          taxpayer funds.

       Plaintiffs argue that the Final Rule is insufficiently justified. See, e.g., Pls’

Br. at 23-24 (referring to HHS’s concerns for co-mingling and confusion between

Title X funds and funds supporting abortion as “hypothetical”). But Plaintiffs do

not and cannot deny that abortion providers have a history of misusing taxpayer

funds. The instances of abuse are widespread, well-documented, and involve

many millions of dollars. See Catherine Glenn Foster, Charlotte Lozier Institute &


                                             6
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 8 of 13                    PageID #: 658



Alliance Defending Freedom, Profit. No Matter What, 2017 Report on Publicly

Available Audits of Planned Parenthood Affiliates and State Family Planning

Programs, https://s27589.pcdn.co/wp-

content/uploads/2017/01/plannedparenthood-profit-no-matter-what.pdf (“Abuse of

Funds Report”); Foster, Charlotte Lozier Institute & Alliance Defending Freedom,

Planned Parenthood: Profit. No Matter What, https://lozierinstitute.org/profit-no-

matter-what/ (summarizing and linking to Abuse of Funds Report; cited in the

Final Rule, 84 Fed. Reg. at 7725 n.33).

      In one lawsuit, a major abortion provider paid at least $4.3 million dollars to

settle claims of abuse of federal funds—and that case related to only certain claims

in Texas. Abuse of Funds Report at 8, 28. While audits and investigations to date

have been limited, due largely to successful political efforts by abortion providers,1

they have nevertheless uncovered instances of federal-funds abuse of at least $12.8

million. Id. at 4, 8, 46 n.5. Former employees of abortion providers and others

allege abuse of many more millions of dollars. Id. at 4-5, 8, 28-31.

      Any assertion that abortion providers’ well-documented abuse of taxpayer

funds designated for Medicaid or other federal programs doesn’t also support




1
 For example, in 2002, as in other years, Planned Parenthood “spent millions of dollars to elect
politicians who support abortion and who defend and shield Planned Parenthood from any
serious audit or investigation or other congressional oversight.” Abuse of Funds Report at 46
n.5.
                                                7
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 9 of 13            PageID #: 659



increased accountability in the Title X context is meritless. As HHS notes,

although abortion providers’ documented abuses of other federal program funds do

not definitively prove the existence of similar abuses of Title X, they do help

illustrate the need for appropriate accountability. 84 Fed. Reg. at 7725.

      In fact, as HHS also notes, it is even easier to abuse Title X funds than it is to

abuse certain other forms of public funding (e.g., Medicaid funds), because Title X

funds are disbursed as grants before services are rendered. See 84 Fed. Reg. at

7773 (“Title X funds go to centers up front as grants, rather than after the fact as

reimbursement for services centers have provided to individual enrollees.”). That

“increas[es] the possibility of intentional or unintentional misuse of funds,” making

“[a]ppropriate accountability standards . . . particularly appropriate in the case of

grant programs such as Title X.” Id. at 7725.

      Concerns about abuse of Title X funds are particularly warranted where

abortion providers who receive Title X funds have demonstrably abused federal

funds in the past. Where abortion providers have abused one type of federal funds,

it is more than reasonable—and certainly not arbitrary and capricious—to seek

accountability for those same entities with respect to other types of federal funds

that are even easier to abuse.




                                           8
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 10 of 13          PageID #: 660




      B. Abortion providers’ own arguments reinforce concerns that they have
         been misusing Title X funds to subsidize their abortion businesses.

      On top of the evidence of abortion providers’ past misuse of public funds,

the Final Rule’s critics have conceded the propriety of the rule in their own

arguments and admissions. For example, Plaintiffs warn that the Final Rule will

“will cause either 85% of abortion sites in Maine to stop providing (if MFP

implements the Rule), or the closure of 50%-70% of Maine’s abortion sites,

including the most rural (if the Rule forces MFP out of the Title X program).” Pls’

Br. at 34-35; see also id. at 17 (“the Separation Requirement will cause a reduction

in abortion services”). Those arguments echo comments received by HHS from

family planning providers claiming that it would be too costly for them to impose a

genuine physical separation between their Title X-funded services and their

abortion-related services. See 84 Fed. Reg. at 7766.

      What Plaintiffs present as an argument in favor of the status quo is in fact an

indictment of it. Title X states plainly that “[n]one of the funds appropriated under

this subchapter shall be used in programs where abortion is a method of family

planning.” 42 U.S.C. § 300a-6. In other words, Title X funds were never

supposed to have been used to subsidize or facilitate any program that treats

abortion as a method of family planning. If providers cannot logistically or

financially sustain those activities separately from the provision of Title X-eligible

health care, then their programs are in violation of the plain terms of Title X.
                                          9
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 11 of 13           PageID #: 661



      Title X-eligible services will not be rendered costlier by the Final Rule. To

the extent that the Final Rule will jeopardize or increase the cost of non-Title X-

eligible services (e.g., abortion), it should go without saying that the Federal

Government is under no obligation to underwrite any such activities. And more

than that, where the “activities” in question are referral for and provision of

abortion as a method of family planning, such underwriting is statutorily

prohibited. See 42 U.S.C. § 300a-6. Thus, the fact that the Final Rule would make

it more burdensome for Title X-funded programs to provide abortion services only

proves that the Rule is warranted and well-justified. See 84 Fed. Reg. at 7766

(“Commenters’ insistence that requiring physical and financial separation would

increase the cost for doing business only confirms the need for such separation.”).

                                  CONCLUSION

      Plaintiffs have come into federal court to insist on the prerogative of

abortion providers to continue commingling their abortion businesses with their

provision of Title X-eligible health care services, despite the fact that such

commingling is plainly prohibited by federal law. The past misconduct of abortion

providers, combined with their own admissions, provide ample proof that the Final

Rule is neither arbitrary nor capricious, and that it is in fact a much-needed

response to widespread violation of federal law.




                                          10
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 12 of 13          PageID #: 662




                                   Respectfully submitted,

Dated: April 19, 2019              /s/ Stephen C. Whiting
                                   Stephen C. Whiting, Maine Bar No. 559
                                   THE WHITING LAW FIRM
                                   75 Pearl Street, Suite 207
                                   Portland, ME 04101
                                   (207) 780-0681
                                   steve@whitinglawfirm.com

                                   Sarah E. Pitlyk (MO Bar No. 60670)*
                                   Adam Hochschild (VT Bar No. 5682)*
                                   THOMAS MORE SOCIETY
                                   309 W. Washington St., Ste. 1250
                                   Chicago, IL 60606
                                   (312) 782-1680
                                   pitlyk@thomasmoresociety.org
                                   adam@hochschildlaw.com

                                   Attorneys for Amicus Curiae Susan B.
                                     Anthony List

                                   *Certification for admission pro hac vice filed




                                     11
Case 1:19-cv-00100-LEW Document 61 Filed 04/19/19 Page 13 of 13          PageID #: 663




                           CERTIFICATE OF SERVICE
      I hereby certify that on April 19, 2019, I electronically filed the foregoing
document with the Clerk of Court by CM/ECF, which automatically sends notice
of the filing to all counsel of record.

                                          /s/ Stephen C. Whiting
                                          Stephen C. Whiting, Maine Bar No. 559
                                          The Whiting Law Firm
                                          75 Pearl Street, Suite 207
                                          Portland, ME 04101
                                          (207) 780-0681
                                          steve@whitinglawfirm.com




                                           12
